Title: To Thomas Jefferson from John F. Gaullier, 14 May 1801
From: Gaullier, John F.
To: Jefferson, Thomas


               
                  Monsieur
                  Fredericksburg Vrgna, May 14th 1801
               
               A deux pas du désèspoir, comment m’oroit il été possible de vous remercier aussi dignement que vous le mérités, d’avoir empêché que Je ne les franchises.
               Plus recueilly maintenant, il mesemble avoir plus de force, et me jetter au pieds de mon bienfaiteur pour L’assurer que sa cordiale reception, et la promesse d’une place sous sa protection, èst une faveur dont la grattitude de ma famille ne cèssera de se ressouvenir, nous n’avons que dès prieres à offrir en retourne, mais s’il sont exauçés, vous n’aurés rien à désirer, priant pour tout ce qui peut contribuer a vottre satisfaction, et celle de vottre famille, vous avéz acquis des sujèts, tout ce que la reconnoissance peut inspirer de sentimens sont a vous, vous y orèz toujours tout plain de droits, vous ne les partagerai avec persone, et vous vous dirai, J’ai fais des heureux!
               Daignés vous ressouvenir de moi, ajoutés à cette grace celle de ne vous pas Lassér de m’en faire, et permetés moi d’être avec un sincere et respectueux attachement.
               Monsieur Vottre très humble et très obeïssant serviteur
               John F. Gaullier
               
                  P.S. My situation only has forced me to taken the presumption to apply to you, my age, and my Employment are incompatible, unconduct, have no part in my circumstances, speculation is beneath me, I want only competancy.
               
             
               editors’ translation
               
                  Sir
                  Fredericksburg, Virginia, May 14th 1801
               
               Two steps from despair, how would it have been possible to thank you as worthily as you deserve, to have stopped me from passing over them?
               More composed now, I seem to have more strength, and to throw myself at the feet of my benefactor to assure him that his cordial welcome and the promise of a place under his protection is a favor, the gratitude for which my family will never cease to remember; we have only prayers to offer in return, but if they are heard you will have nothing to desire, as we shall be praying for everything that can contribute to your satisfaction and that of your family; you have acquired grounds for all the feelings that gratitude can inspire; you will always have full right to them, you will share them with no one, and you will say to yourself, “I have made some happy people!”
               Be so kind as to keep me in mind, add to that favor another of not tiring of favors for me, and permit me to be, with sincere and respectful affection,
               Sir, your very humble and very obedient servant
               
                  
                     John F. Gaullier
                  
               
               
               
                  P.S. My situation only has forced me to taken the presumption to apply to you, my age, and my Employment are incompatible, unconduct, have no part in my circumstances, speculation is beneath me, I want only competancy.
               
            